Title: From Thomas Jefferson to John H. Craven, 3 May 1807
From: Jefferson, Thomas
To: Craven, John H.


                        
                            May 3. 1807.
                        
                        John H. Craven in account 
                  
                     
                        
                           
                           
                           
                           
                           
                           Dr.
                           
                        
                        
                           
                           
                           
                           
                           £
                           s 
                           
                           d
                        
                        
                           1806.
                           June. 3. 
                           
                           
                           To balance by settlement this day
                           35–
                           17–
                           6
                        
                        
                           1807.
                           Jan. 1. 
                           
                           
                           To rent for 1806 now become due
                           350–
                           0–
                           0
                        
                        
                           
                           23.
                           
                           To nail account to this day
                           
                           19–
                           4½
                           
                        
                        
                           
                           May 3.
                           
                           To cash now paid
                           
                           3–
                           2¼
                           
                        
                        
                           
                           
                           
                           
                           386–
                           15–
                           6
                        
                     
                  
                  Settled this day and the balance of 3/ 2½ paid
                  
                     
                        
                           with Th: Jefferson
                           
                           
                           Cr
                           
                        
                        
                           1806.
                           
                           £
                           s
                           d
                        
                        
                           June 6–Oct. 13.                                          by butter @ 1/3
                           7–
                           7–
                           9
                        
                        
                           July 21. 06–Mar. 5. 07.
                           by bees wax @ 1/6
                           
                           8–
                           3
                        
                        
                           July 28.–Aug. 19.
                           by hay at 5/
                           13–
                           10–
                           ½
                        
                        
                           Oct. 1.
                           by 100 ℔ fodder @ 6/
                           0–
                           6–
                           0
                        
                        
                            Aug. 15. 
                           by 15. bush. wheat @ 6/
                           4–
                           10–
                           0
                        
                        
                           Oct. 7.
                           by 10. ℔ bacon @ 1/
                           0–
                           10–
                           0
                        
                        
                           Feb. 22. 07–Mar. 28.
                           by 25. bush. oats @ 3/6
                           4–
                           7–
                           6
                        
                        
                           Sep. 15. 06.
                           by half a barrel tar
                           0–
                           15–
                           0
                        
                        
                           Dec. 10.
                           by 8. bush coal 6/ bringing up 18/
                           1–
                           4–
                           0
                        
                        
                           Dec. 1.–Mar. 20.
                           by 12 days hauling with waggon
                           12–
                           0–
                           0
                        
                        
                           Jan. 30. 07–Mar. 2.
                           by 2 days do. with cart
                           1–
                           10–
                           0
                        
                        
                           Aug. 12.–Sep. 21.
                           by 8830. ℔ brought from Richmd @ 3/6
                           15–
                           9–
                           0
                        
                        
                            June 6–Dec. 20—
                           by furnished Dinsmore
                           £
                           s
                           
                           
                           
                           
                        
                        
                           
                           
                              butter @ 1/3
                           1–
                           11–
                           10½
                           
                           
                           
                        
                        
                           
                           
                              beef @ 3d½ & 4½
                           4–
                           10–
                           0½
                           
                           
                           
                        
                        
                           
                           
                              veal @ 6d
                           
                           19–
                           6
                           
                           
                           
                        
                        
                           
                           
                              pork 1000 ℔ @ 45/
                           22–
                           10–
                           
                           
                           
                           
                        
                        
                           
                           
                               turnips @ 2/ per bushel
                           1–
                           10–
                           
                           
                           
                           
                        
                        
                           
                           
                              salt half @
                           
                           
                              5–
                           
                           
                           31–
                           6–
                           5
                        
                        
                           Dec. 9.
                           by paid Mattox
                           6–
                           0–
                           0
                        
                        
                           1807.
                           
                           
                           
                           
                        
                        
                           Apr. 21.
                           by John Perry’s order
                           74–
                           10–
                           0
                        
                        
                           
                              25.
                           by James Walker’s order
                           26–
                           0–
                           0
                        
                        
                           
                           by Wm. Stewart’s account
                           11–
                           16–
                           9½
                        
                        
                           
                           by cash. 30. D.
                           9–
                           0–
                           0
                        
                        
                           
                              27.
                           by my ord. in favr. M. Dawson
                           57–
                           15–
                           3
                           
                           
                           
                        
                        
                           
                           9. mo. int.
                           
                              2–
                           
                           
                              12–
                           
                           
                              0
                           
                           60–
                           7–
                           3
                        
                        
                           
                           by  Maddox’s order
                           3–
                           17–
                           0
                        
                        
                           May. 3.
                           by hire of Ildridge as a nurse
                           2–
                           0–
                           0
                        
                        
                           
                           by order in favr. Dav. Higginbotham
                           
                              100–
                           
                           
                              0–
                           
                           
                              0
                           
                        
                        
                           
                           
                           386–
                           15–
                           6
                        
                     
                  
                        
                            Th: Jefferson
                     
                     John H. Craven
                     
                        
                    